Citation Nr: 0705408	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-29 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for acne of the head, face 
and upper body, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The veteran's active service included duty in the 
Republic of Vietnam during the Vietnam War.

2.  The veteran did not incur acne vulgaris in service and 
his currently diagnosed acne vulgaris is not due to exposure 
to herbicides. 


CONCLUSION OF LAW

Acne vulgaris was not incurred in or aggravated by service, 
and may not be presumed to have been incurred as a result of 
in-service exposure to Agent Orange or other herbicide 
agents. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in March 2003 and February 2005.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the service connection claim 
considered herein.  In terms of any notification regarding 
downstream elements, because of the denial of the issue 
below, any such downstream elements are rendered moot; thus, 
the veteran is not prejudiced by the Board's consideration of 
the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification in a timely fashion.  Nonetheless, any defect 
with respect to the timing of the aforementioned VCAA notices 
is not prejudicial to the veteran.  In this regard, the Board 
notes that following proper VCAA notice in February 2005, the 
veteran, via his appointed representative, acknowledged 
receipt of adequate notice and indicated that the veteran had 
no new evidence to submit in response thereto; thus, there is 
no harm in proceeding with adjudication of the issue on 
appeal.  See Mayfield, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this was fulfilled by the March 2003 
and February 2005 letters, which advised the veteran to send 
the RO any evidence in his possession that pertained to his 
claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records and VA medical 
center records.  The veteran has not indicated the presence 
of any other outstanding relevant records and has not 
requested VA's assistance in obtaining any other evidence.  
The veteran has been provided a VA dermatologic examination 
in furtherance of substantiating his claim.

Given the preceding, VA has satisfied its duties to the 
veteran given the circumstances of this case.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that that he developed a skin disorder 
for which service connection is claimed as a result of 
exposure to Agent Orange during his service in Vietnam.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Review of the veteran's DD Form 214 confirms that the veteran 
served in the Republic of Vietnam during the Vietnam era.  
Because the veteran served in Vietnam during the appropriate 
period of time, he is presumed to have been exposed to Agent 
Orange or other herbicide agents during that period of 
service.  As indicated, however, by the November 2003 VA 
dermatologic examination, the veteran has been diagnosed as 
having acne vulgaris and tinea versicolor, not chloracne.  It 
is noted that acne vulgaris is not included in the conditions 
presumed to be the result of exposure to Agent Orange, as 
listed above.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  
Accordingly, service connection for acne vulgaris cannot be 
established on a presumptive basis.  

Although the appeal appears to be limited to the contention 
that service connection for the claimed skin disorders is 
warranted on a presumptive basis as due to exposure to Agent 
Orange, the Board has considered whether the claims can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  In this regard, the service 
medical records, including the July 1968 separation 
examination, do not reflect any evidence of a skin disorder.  
Although the VA examination report dated in November 2003 
clinical records reflect a diagnosis of acne vulgaris and 
tinea versicolor, there is no competent medical evidence 
linking these skin disabilities, to any symptomatology or 
pathology in service.  Indeed, the examiner noted that the 
veteran reported that the acne started about 15 years 
earlier, approximately 1988.  

With regard to the assertions of the veteran that he 
currently has a skin disorder that is the result of exposure 
to Agent Orange during service, the veteran is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In light of the foregoing, the 
preponderance of the evidence is against the claim of service 
connection.  Accordingly, entitlement to service connection 
for acne vulgaris of the head, face and upper body, including 
as due to exposure to Agent Orange, must be denied.


ORDER

Entitlement to service connection for acne of the head, face 
and upper body, to include as due to exposure to herbicides 
is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


